Citation Nr: 1421407	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for peripheral vascular insufficiency, to include as secondary to service-connected general anxiety disorder (GAD) and as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue remaining on appeal was remanded for additional development in August 2012, June 2013, and September 2013.


REMAND

Although the issue on appeal has been previously remanded for additional development, the Board finds further VA efforts to obtain private treatment records are required prior to appellate review.  A review of the available record reveals that in October 2012 the Veteran submitted VA Forms 21-4142, requesting VA assistance in obtaining private treatment records, including for peripheral vascular disease, from February 2004 to September 2012 from A.R.R.L., M.D.  There is no indication of any subsequent VA effort to obtain those records.  The Board notes that in statements dated in September 2005 and September 2012 Dr. R.L. reported a history of peripheral vascular insufficiency without opinions as to etiology, but that the Veteran has reported Dr. R.L. had related his peripheral vascular insufficiency to obesity secondary to GAD.  As those private treatment records may assist the Veteran in substantiating the claim, further VA efforts are required.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.

Accordingly, the case is REMANDED for the following action:

1.  Request the private treatment records identified in the October 2012 VA Form 21-4142 from A.R.R.L., M.D.  The Veteran should be requested to complete an updated release if the October 2012 release has expired.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



